Krupansky, J.
The sole issue presented in the instant' cause is whether Sections 626.04(a) and 626.09(a) of the Codified Ordinances of University Heights are constitutional. For the reasons expressed below, we hold these sections constitutional and we reverse the Court of Appeals’ holding to the contrary.
Chapter 626 of the Codified Ordinances of the city of University Heights contains a comprehensive firearm registration law.2 The two sections challenged in this cause provide:
“626.04 IDENTIFICATION CARD REQUIRED
“(a) No person shall purchase, own, possess, receive, have *132on or about his person or use any handgun, pellet gun or stun gun, unless such person has a Restricted Weapons Owner’s Identification Card issued to him and applicable to such weapon by reason of a proof of registration form issued pursuant to Section 626.07 of these Codified Ordinances then in effect pursuant to this Chapter, or unless such person is exempt from the requirements of having such identification card pursuant to Section 626.05.”
“626.09 PROHIBITION AGAINST CARRYING A FIREARM IN A VEHICLE
“(a) No person, unless exempted by any of the provisions of this chapter, shall transport in any vehicle in or upon the streets and public places of the City any restricted weapon without having in his possession a Restricted Weapons Owner’s Identification Card required by the provisions of this chapter, or, if a nonresident, a Restricted Weapons Owner’s Identification Card, permit or authorization issued by the proper authorities of his residence, and provided that such restricted weapon shall at all times be unloaded and encased.”
In finding these sections unconstitutional, the Court of Appeals relied primarily on Lambert v. California (1957), 355 U. S. 225, rehearing denied (1958), 355 U. S. 937, and United States v. Mancuso (C.A. 2, 1970), 420 F. 2d 556.
In Lambert, the Supreme Court held unconstitutional a Los Angeles municipal ordinance which made it an offense for a person who had been convicted of a crime punishable in California as a felony to be present in the city for more than five days or on more than five occasions within a 30-day period without registering with the Chief of Police. In a 5-4 majority opinion written by Justice Douglas, the court reasoned:
“Violation of its provisions is unaccompanied by any activity whatever, mere presence in the city being the test. Moreover, circumstances which might move one to inquire as to the necessity of registration are completely lacking. At most the ordinance is but a law enforcement technique designed for the convenience of law enforcement agencies through which a list of the names and addresses of felons then residing in a given community is compiled. * * * Where a person did not know of the duty to register and where there was no proof of the probability of such knowledge, he may not be convicted *133consistently with due process. Were it otherwise, the evil would be as great as it is when the law is written in print too fine to read or in a language foreign to the community.” Id. at 229-30.
In Mancuso, a federal court of appeals, relying on Lambert, reversed the conviction of a defendant for failure to register with customs officials upon leaving and re-entering the country, which registration was required by Section 1407, Title 18, U. S. Code, because he had been convicted of a narcotics offense. See contra, United States v. Logan (C.A. 9, 1970), 434 F. 2d 131.
The Court of Appeals’ reliance on these cases is misplaced. The rule of law enunciated in Lambert has not been followed by courts dealing with the constitutionality of laws penalizing, under certain circumstances, the knowing possession of firearms.
In United States v. Freed (1971), 401 U. S. 601, a decision also authored by Justice Douglas, the court distinguished Lambert and held that one may be convicted of possession of an unregistered firearm, in this case a hand grenade, absent the knowledge that such possession was unlawful. The court reasoned that “one would hardly be surprised to learn that possession of hand grenades is not an innocent act.” Id. at 609.
In McIntosh v. Washington (C.A. D.C. 1978), 395 A. 2d 744, the federal appellate court upheld the constitutionality of a District of Columbia law which imposes criminal penalties on those who fail to register firearms regardless of their knowledge of the duty to register. In so holding, the court stated:
“Appellant’s reliance on Lambert v. California, 355 U. S. 225, 78 S. Ct. 240, 2 L. Ed. 2d 228 (1957), and United States v. Mancuso, 420 F. 2d 556 (2d Cir. 1970), is misplaced. These two cases carve out very narrow exceptions to the general rule that ignorance of the law is no defense. Except under the unique circumstances of Lambert and Mancuso, decisions in which persons were required to register because of their status, knowledge of the law is not a requirement of due process. The Supreme Court has indicated that dangerous or deleterious devices or products are the proper subject *134of regulatory measures adopted in the exercise of a state’s ‘police power’ — e.g., United States v. International Minerals & Chemicals Corp., 402 U. S. 558, 91 S. Ct. 1697, 29 L. Ed. 2d 178 (1971) (corrosive liquids); United States v. Freed, 401 U. S. 601, 91 S. Ct. 1112, 28 L. Ed. 2d 356 (1971) (grenades); United States v. Balint, supra [258 U. S. 250] (narcotics); and United States v. Dotterweich, 320 U. S. 277, 64 S. Ct. 134, 88 L. Ed. 48 (1943) (adulterated and misbranded drugs). These cases are premised on the theory that where dangerous or deleterious devices or products are involved, the probability of regulation is so great that anyone who is aware that he is either in possession of or dealing with such items must be presumed to be aware of the regulation. Shevlin-Carpenter Co. v. Minnesota 218 U. S. 57, 64-65, 30 S. Ct. 663, 54 L. Ed. 930 (1910). That is to say,
“[TJhere are fields in which the dangers are so high and the regulations so prevalent that, on balance, the legislative branch may as a matter of sound public policy and without impairing any constitutional guarantees, declare the act itself unlawful without any further requirement of mens rea or its equivalent. [State v. Hatch, 64 N.J. 179, 184, 313 A. 2d 797, 799 (1973).]
“See United States v. Freed, supra; Shevlin-Carpenter Co. v. Minnesota, supra. Gun control is clearly such a field.” Id. at 756.
The Lambert decision rested on three factors: (1) The conduct involved was passive, (2) the situation addressed by the ordinance would not move one to inquire as to the applicable law, and (3) the law is designed solely for its convenience in compiling a list which might be of some assistance to law enforcement agencies. United States v. Weiler (C.A. 3, 1972), 458 F. 2d 474, 478. None of these factors is present in the instant cause.
First, mere passive conduct is not involved here. To violate the law, one must acquire possession of a firearm. United States v. Crow (C.A. 9, 1971), 439 F. 2d 1193, 1196, vacated on other grounds, 404 U. S. 1009 (1972); State v. Drummonds (1975), 43 Ohio App. 2d 187, 188-189. Second, the regulated conduct here, possession of a firearm, is one which by its nature suggests the possibility of governmental *135regulation. United States v. Freed, supra; United States v. Weiler, supra. Third, the gun registration ordinance involved here is not designed solely for the convenience of law enforcement agencies. The purpose of the ordinance is to protect the citizens of University Heights from violence arising from handguns and other firearms by keeping firearms out of the hands of unfit persons, that is, those ineligible to receive a Restricted Weapons Owner’s Identification Card.3 See Mosher v. Dayton (1976), 48 Ohio St. 2d 243; State v. Drummonds, supra; Photos v. Toledo (1969), 19 Ohio Misc. 147.
Based on the above discussion, we hold Sections 626.04 (a) and 626.09(a) of the Codified Ordinances of University Heights constitutional. We hold that it is not violative of due process for the city of University Heights to require a nonresident, who does not possess a firearm owner’s identification card from his own municipality, to acquire a Restricted Weapons Owner’s Identification Card pursuant to Chapter 626 of the Codified Ordinances of University Heights, before bringing a firearm into the city of University Heights, unless he fits into the exceptions listed in Section 626.05.
In Mosher v. Dayton, supra, this court held in the syllabus as follows: “A city ordinance which requires those having and those acquiring handguns to possess an identification card issued by the city is a reasonable exercise of the police power.” See, also, Photos v. Toledo, supra. We hold it is a reasonable exercise of the police power to require non-residents, as well as residents, to possess an identification card.
Section 3, Article XVIII of the Ohio Constitution provides:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
A duly enacted municipal ordinance is presumed constitutional; the burden of establishing the unconstitutionality of an. ordinance is upon the one challenging its validity. East Cleveland v. Palmer (1974), 40 Ohio App. 2d 10. Appellee has failed to sustain this burden. Sections 626.04(a) and 626.09(a) *136are not violative of due process. They are not vague. It is clear what is required: a firearm owner’s identification card issued by either a non-resident’s home municipality, or by the city of University Heights. The method for acquiring a card is clearly set forth in Chapter 626.
For the foregoing reasons, the judgment of the Court of Appeals is reversed.

Judgment reversed.

W. Brown, Sweeney and Locher, JJ., concur.
Celebrezze, C. J., Holmes and C. Brown, JJ., dissent.

 Relevant parts of such Chapter are contained in the Appendix to this opinion.


 Sections 626.02(a), (b), (c) and 626.04(d) provide who may be issued a card.